DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to applicant's amendment filed on 27 October 2021.  Currently Claims 21-43 are pending and have been examined, claims 44-46 have been canceled.  Claims 1-20 were previously canceled.  In the Office Action filed 27 October 2021 the claims were identified to be statutory with respect to the 101 rejection and the reasons are provided in the action filed 18 October 2019.  The instant Application is a continuation of the application 15/168,970.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 October 2021 has been entered.
 
Response to Arguments

The remaining Applicant's arguments filed 27 October 2021 have been fully considered but they are moot in view of new grounds of rejection as necessitated by amendment.

Terminal Disclaimer

The Examiner acknowledges the submission of the Terminal Disclaimer filed 28 October 2021.

Examiner’s Note

A discussion took place with the Supervisory Examiner and it was indicated that the claims in the instant application are broader than the allowed claims of the U.S. Patent 10,382,915.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 22, 24-26, 29-31, and 33-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyman (U.S. Patent Publication 2015/0307273 A1) in view of Hickey et al. (U.S. Patent Publication 2014/0316915 A1) (hereafter Hickey).

	Referring to Claim 21, Lyman teaches a system for managing waste removal services, comprising:

a controller in communication with a user device connected to a waste receptacle, the controller being configured to: (see; Figure 3, par. [0023], and par. [0041] of Lyman teaches a controller that communicates the location to a waste management company (i.e. remote service)).

Lyman does not explicitly disclose the following limitations, however,


Hickey teaches receive an on-demand service request from the user device, receive an identification signal via the user device (see; par. [0025] of Hickey teaches the receiving of an identification of a customer or patron, par. [0012] over a telecommunication system (i.e. signal), in order to provide par. [0026] a request for trash pickup, where the ordering/request happens in real time (i.e. on-demand)).
verify at least one identification characteristic of the identification signal using an anti-tampering protocol that indicate that a known user is present and that the received on-demand service request is associated with actual requests of that user (see; par. [0025] of Hickey teaches the use of non-contact biometric identification such as images (i.e. identification characteristic), and sending them par. [0012] over a telecommunication system (i.e. signal), where the par. [0025] non-contact biometric or vision detection is viewed as a security or anti-tamper protocol in order to prevent misuse of order, par. [0026] trash pickup, where the ordering happens in real time (i.e. on-demand)), and
transmit the on-demand associated with the user device in response to the verified at least one identification characteristic (see; par. [0025] of Hickey teaches once the non-contact biometric or vision detection is viewed and identified to order a, par. [0026] trash pickup, where the ordering happens in real time (i.e. on-demand), sending the request par. [0012] over a telecommunication system (i.e. signal), including requests from par. [0005] user communication devices).

The Examiner notes that Lyman teaches similar to the instant application automated waste management. Specifically, Lyman performs a gathering of sensor data that is used to request service for waste removal and as it comparable in certain respects to the automatic managing of waste removal service that uses sensor data to request service based on movement data it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Hickey provides a adaptive process in ordering a request for service including trash pick-up and  as it comparable in certain respects to Lyman which automated waste management as well as the instant application it is viewed as analogous art and in the same field of endeavor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Lyman discloses gathering of sensor data that is used to request service for waste removal.  However, Lyman fails to disclose receive an on-demand service request from the user device, receive an identification signal via the user device, verify at least one identification characteristic of the identification signal using an anti-tampering protocol that indicate that a known user is present and that the received on-demand service request is associated with actual requests of that user, and transmit the on-demand associated with the user device in response to the verified at least one identification characteristic.

Hickey discloses receive an on-demand service request from the user device, receive an identification signal via the user device, verify at least one identification characteristic of the identification signal using an anti-tampering protocol that indicate that a known user is present and that the received on-demand service request is associated with actual requests of that user, and transmit the on-demand associated with the user device in response to the verified at least one identification characteristic.

It would be obvious to one of ordinary skill in the art to include in the waste management (system/method/apparatus) of Lyman receive an on-demand service request from the user device, receive an identification signal via the user device, verify at least one identification characteristic of the identification signal using an anti-tampering protocol that indicate that a known user is present and that the received on-demand service request is associated with actual requests of that user, and transmit the on-demand associated with the user device in response to the verified at least one identification characteristic as taught by Hickey since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Lyman and Hickey teach the management of waste removal using sensor data in real world scenarios and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 22, see discussion of claim 21 above, while Lyman in view of Hickey does teach the system above, Lyman in view of Hickey does not explicitly disclose a system having the limitations of, however,

Hickey teaches the on-demand service request includes at least one of a command to pick up waste, a cancellation request, and a request for a status update regarding a previous (see; par. [0025] of Hickey teaches once the non-contact biometric or vision detection is viewed and identified to order a, par. [0026] trash pickup, where the ordering happens in real time (i.e. on-demand), sending the request par. [0012] over a telecommunication system (i.e. signal)).

The Examiner notes that Lyman teaches similar to the instant application automated waste management. Specifically, Lyman performs a gathering of sensor data that is used to request service for waste removal and as it comparable in certain respects to the automatic managing of waste removal service that uses sensor data to request service based on movement data it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Hickey 

Lyman discloses gathering of sensor data that is used to request service for waste removal.  However, Lyman fails to disclose the on-demand service request includes at least one of a command to pick up waste, a cancellation request, and a request for a status update regarding a previous.

Hickey discloses the on-demand service request includes at least one of a command to pick up waste, a cancellation request, and a request for a status update regarding a previous.

It would be obvious to one of ordinary skill in the art to include in the waste management (system/method/apparatus) of Lyman the on-demand service request includes at least one of a command to pick up waste, a cancellation request, and a request for a status update regarding a previous as taught by Hickey since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Lyman and Hickey teach the management of waste removal using sensor data in real world scenarios and they do not contradict or diminish the other alone or when combined.


Referring to Claim 24, discussion of claim 21 above, while Lyman in view of Hickey does teach the system above, Lyman further disclose a system having the limitations of, 

including a status indicator, wherein the controller is configured to selectively activate the status indicator to confirm receipt of a request for waste pickup, to confirm a cancellation request, or to provide a status update of a pending waste pickup (see; par. 


	Referring to Claim 25, discussion of claim 21 above, while Lyman in view of Hickey does teach the system above, Lyman further disclose a system having the limitations of, 

including a control device configured to provide an identification characteristic, wherein the controller is further configured to regulate use of an interface of the user device based on the identification characteristic (see; par. [0041] of Lyman teaches a set level of trash (i.e. characteristic which is used to determine (i.e. regulate) the pickup of trash and can be modified by the user).


	Referring to Claim 26, discussion of claim 25 above, while Lyman in view of Hickey does teach the system above, Lyman further disclose a system having the limitations of, 

the control device is configured to transmit signals to the controller from a location remote from the controller that are indicative of input (see; Figure 3, par. [0025], par. [0042], par. [0054], and par. [0056] of Lyman teaches a device that includes an input that can be made in a device attached to the trash container that can transmit location and verify trash pickup).


Referring to Claim 29, discussion of claim 28 above, while Lyman in view of Hickey does teach the system above, Lyman further disclose a system having the limitations of,

track movement of the waste receptacle via the locator (see; par. [0030], and par. [0047] of Lyman teaches a controller that is used to track the movement of the trash container using GPS).

automatically generate the waste management command based on the movement (see; par. [0047] of Lyman teaches automatically generate the location of a waste container including movement).


	Referring to Claim 30, discussion of claim 21 above, while Lyman in view of Hickey does teach the system above, Lyman further disclose a system having the limitations of, 

including a sensor configured to generate signals indicative of a waste receptacle parameter, wherein the controller is configured to associate the waste receptacle parameter with a waste management command (see; Figure 13, par. [0042] and par. [0072] of Lyman teaches multiple sensors as part of a garbage bin that also includes user triggered collection of the garbage).


Referring to Claim 31, Lyman in view of Hickey teaches a non-transitory computer-readable medium including computer executable programing.  Claim 31 recites the same or similar limitations as those addressed above in claim 21, Claim 31 is therefore rejected for the same reasons as set forth above in claim 21, except for the following noted exceptions;

for performing a method for autonomous receptacle transportation, the method comprising: (see; Figure 3, par. [0023], and par. [0041] of Lyman teaches a controller that communicates the location to a waste management company (i.e. remote service)).

Lyman does not explicitly disclose the following limitations, however,

Hickey teaches receiving an on-demand service request from a user device connected to a waste receptacle (see; par. [0026] of Hickey teaches trash pickup, where the ordering happens in real time (i.e. on-demand), sending the request par. [0012] over a telecommunication system (i.e. signal)).

The Examiner notes that Lyman teaches similar to the instant application automated waste management. Specifically, Lyman performs a gathering of sensor data that is used to request service for waste removal and as it comparable in certain respects to the automatic managing of waste removal service that uses sensor data to request service based on movement data it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Hickey provides a adaptive process in ordering a request for service including trash pick-up and as it comparable in certain respects to Lyman which automated waste management as well as the instant application it is viewed as analogous art and in the same field of endeavor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Lyman discloses gathering of sensor data that is used to request service for waste removal.  However, Lyman fails to disclose receiving an on-demand service request from a user device connected to a waste receptacle.

Hickey discloses receiving an on-demand service request from a user device connected to a waste receptacle.

It would be obvious to one of ordinary skill in the art to include in the waste management (system/method/apparatus) of Lyman receiving an on-demand service request from a user device connected to a waste receptacle as taught by Hickey since the claimed invention is merely a 


Referring to Claim 33, see discussion of claim 31 above, while Lyman in view of Hickey teaches the computer readable memory above Claim 33 recites the same or similar limitations as those addressed above in claim 22, Claim 33 is therefore rejected for the same or similar limitations as set forth above in claim 22.

	Referring to Claim 34, discussion of claim 31 above, while Lyman in view of Hickey does teach the computer readable memory above, Lyman further disclose a system having the limitations of,

The waste receptacle includes a status indicator configured to activate in association with the on-demand service request based on information received from the non-transitory computer-readable medium (see; par. [0042], and par. [0051] of Lyman teaches a status indicator that is used to indicate the condition of the trash can as well as cancel requests, and update pickup information, par. [0049] one or more notifications may be generated based on varying detected statuses associated with the trash receptacle.  This is viewed by the Examiner to be a notification is triggered by a detected amount of trash or a waste receptacle that provides a status of the amount of waste.  This is viewed as teaching the waste receptacle includes a way to determine and alert for pick-up trash bins which is seen as a status indicator configured to activate in association with the on-demand service).


Referring to Claim 35, see discussion of claim 31 above, while Lyman in view of Hickey teaches the computer readable memory above Claim 35 recites the same or similar limitations as those addressed above in claim 25, Claim 35 is therefore rejected for the same or similar limitations as set forth above in claim 25.

	Referring to Claim 36, Lyman in view of Hickey teaches method of managing waste services.  Claim 36 recites the same or similar limitations as those addressed above in claim 21, Claim 36 is therefore rejected for the same reasons as set forth above in claim 21.

	Referring to Claim 37, see discussion of claim 36 above, while Lyman in view of Hickey teaches the memory above Claim 37 recites the same or similar limitations as those addressed above in claim 22, Claim 37 is therefore rejected for the same or similar limitations as set forth above in claim 22.


Claims 23, 28, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyman (U.S. Patent Publication 2015/0307273 A1) in view of Hickey et al. (U.S. Patent Publication 2014/0316915 A1) (hereafter Hickey) in further view of Panopoulos (U.S. Patent Publication 2005/0131645 A1).

	Referring to Claim 23, see discussion of claim 21 above, while Lyman in view of Hickey does teach the system above, Lyman in view of Hickey does not explicitly disclose a system having the limitations of, however,

wherein the controller is configured to generate the on-demand service request based on at least one of an actuation time associated with receipt of an input on the user device, the input having a predefined pattern or sequence (see; par. [0023], and par. [0057] of Panopoulos teaches generating a user based trigger that includes timer control as well as locational awareness sensors that perform preprogrammed movements of the bins).

The Examiner notes that Lyman teaches similar to the instant application automated waste management. Specifically, Lyman performs a gathering of sensor data that is used to request service for waste removal and as it comparable in certain respects to the automatic managing of waste removal service that uses sensor data to request service based on movement data it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Hickey provides an adaptive process in ordering a request for service including trash pick-up and as it comparable in certain respects to Lyman which automated waste management as well as the instant application it is viewed as analogous art and in the same field of endeavor.     Additionally, Panopoulos provides an automatic transport that gathers waste based on trash sensor data and known movement data and as it is comparable in certain respects to Lyman and Hickey which automated waste management as well as the instant application it is viewed as analogous art and in the same field of endeavor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Lyman and Hickey discloses gathering of sensor data that is used to request service for waste removal.  However, Lyman and Hickey fails to wherein the controller is configured to generate the on-demand service request based on at least one of an actuation time associated with receipt of an input on the user device, the input having a predefined pattern or sequence.

Panopoulos discloses wherein the controller is configured to generate the on-demand service request based on at least one of an actuation time associated with receipt of an input on the user device, the input having a predefined pattern or sequence.

It would be obvious to one of ordinary skill in the art to include in the waste management (system/method/apparatus) of Lyman and Hickey wherein the controller is configured to 


	Referring to Claim 28, see discussion of claim 21 above, while Lyman in view of Hickey does teach the system above, Lyman in further view of Hickey does not explicitly disclose a system having the limitations of, however,

Panopoulos teaches including a locator configured to generate a signal indicative of a location of the waste receptacle, wherein the controller is further configured to associate the location with a waste management command (see; par. [0109], and par. [0196] of Panopoulos teaches sending a signal based on movement of waste receptacle that triggers a service request (i.e. on-demand) via a signal to pick up the trash based on known location and movement data).

The Examiner notes that Lyman teaches similar to the instant application automated waste management. Specifically, Lyman performs a gathering of sensor data that is used to request service for waste removal and as it comparable in certain respects to the automatic managing of waste removal service that uses sensor data to request service based on movement data it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Hickey provides an adaptive process in ordering a request for service including trash pick-up and as it comparable in certain respects to Lyman which automated waste management as well as the instant application it is viewed as analogous art and in the same field of endeavor.     Additionally, Panopoulos provides an automatic transport that gathers waste based on trash 

Lyman and Hickey discloses gathering of sensor data that is used to request service for waste removal.  However, Lyman and Hickey fails to disclose including a locator configured to generate a signal indicative of a location of the waste receptacle, wherein the controller is further configured to associate the location with a waste management command.

Panopoulos discloses including a locator configured to generate a signal indicative of a location of the waste receptacle, wherein the controller is further configured to associate the location with a waste management command.

It would be obvious to one of ordinary skill in the art to include in the waste management (system/method/apparatus) of Lyman and Hickey including a locator configured to generate a signal indicative of a location of the waste receptacle, wherein the controller is further configured to associate the location with a waste management command as taught by Panopoulos since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Lyman, Hickey, and Panopoulos teach the management of waste removal using sensor data in real world scenarios and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 38, see discussion of claim 36 above, while Lyman in view of Hickey teaches the memory above Claim 38 recites the same or similar limitations as those addressed above in claim 23, Claim 38 is therefore rejected for the same or similar limitations as set forth above in claim 23.


Claims 27 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyman (U.S. Patent Publication 2015/0307273 A1) Hickey et al. (U.S. Patent Publication 2014/0316915 A1) (hereafter Hickey) in further view of Carroll et al. (U.S. Patent Publication 2010/0071572 A1) (hereafter Carroll).

	Referring to Claim 27, see discussion of claim 26 above, while Lyman in view of Hickey the tool above, Lyman in view of Hickey does not explicitly disclose a tool having the limitations of, however,

Carroll teaches including a charging base, wherein the user device is removably connectable to the charging base (see; par. [0021] – [0022] of Carroll teaches a removable container that has a par. [0082] removable container communication device attached to the container when the container is placed upon the base it powers the communication device and this is viewed to teach a charging base and a user device that is charged by the charging of the container).

The Examiner notes that Lyman teaches similar to the instant application automated waste management. Specifically, Lyman performs a gathering of sensor data that is used to request service for waste removal and as it comparable in certain respects to the automatic managing of waste removal service that uses sensor data to request service based on movement data it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Hickey provides a adaptive process in ordering a request for service including trash pick-up and as it comparable in certain respects to Lyman which automated waste management as well as the instant application it is viewed as analogous art and in the same field of endeavor.  Finally, Yang provides waste compactor and container monitoring system and is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor to Lyman, Panopoulos, and Yenni which automated waste management as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This 

Lyman and Hickey discloses gathering of sensor data that is used to request service for waste removal.  However, Lyman and Hickey fails to disclose including a charging base, wherein the user device is removably connectable to the charging base.

Carroll discloses including a charging base, wherein the user device is removably connectable to the charging base.

It would be obvious to one of ordinary skill in the art to include in the waste management (system/method/apparatus) of Lyman and Hickey including a charging base, wherein the user device is removably connectable to the charging base as taught by Carroll since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Lyman, Hickey and Carroll teach the management of waste removal using sensor data in real world scenarios and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 39, see discussion of claim 36 above, while Lyman in view of Hickey teaches the memory above Claim 39 recites the same or similar limitations as those addressed above in claim 27, Claim 39 is therefore rejected for the same or similar limitations as set forth above in claim 27.


Claims 32 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyman (U.S. Patent Publication 2015/0307273 A1) in further view of Hickey et al. (U.S. Patent .

	Referring to Claim 32, see discussion of claim 31 above, while Lyman in view of Hickey does teach the system above, Lyman in view of Hickey does not explicitly disclose a system having the limitations of, however,

Nortier teaches the user device is mounted on or adjacent the waste receptacle (see; par. [0041] of Nortier teach a communication device near the trash receptacle to request service), and
the non-transitory computer-readable medium is located remote from the waste receptacle (see; par. [0030] and par. [0041] of Nortier teach a central processing unit is located remote from the receptacle).

The Examiner notes that Lyman teaches similar to the instant application automated waste management. Specifically, Lyman performs a gathering of sensor data that is used to request service for waste removal and as it comparable in certain respects to the automatic managing of waste removal service that uses sensor data to request service based on movement data it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Hickey provides a adaptive process in ordering a request for service including trash pick-up and as it comparable in certain respects to Lyman which automated waste management as well as the instant application it is viewed as analogous art and in the same field of endeavor.  Additionally, Nortier provides a system for the monitor and control of rest rooms including trash and as it is comparable in certain respects to Lyman, Panopoulos, and Yenni which automated waste management as well as the instant application it is viewed as analogous art and in the same field of endeavor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Lyman and Hickey discloses gathering of sensor data that is used to request service for waste removal.  However, Lyman and Hickey fails to disclose the user device is mounted on or 

Nortier discloses the user device is mounted on or adjacent the waste receptacle and the non-transitory computer-readable medium is located remote from the waste receptacle.

It would be obvious to one of ordinary skill in the art to include in the waste management (system/method/apparatus) of Lyman and Hickey the user device is mounted on or adjacent the waste receptacle and the non-transitory computer-readable medium is located remote from the waste receptacle as taught by Nortier since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Lyman, Hickey and Nortier teach the management of waste removal using sensor data in real world scenarios and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 40, see discussion of claim 36 above, while Lyman in view of Hickey does teach the method above, Lyman further discloses a method having the limitations of, 

detecting a location of the waste receptacle using a location device (see; Figure 5 of Lyman teaches determining the location of a trash can based on GPS data).

sensing a parameter of the waste receptacle (see; Figure 5 of Lyman teaches sensing the amount of trash in the trash container).

dispatching a vehicle to service the waste receptacle based on the location and the parameter (see; Figure 5 of Lyman teaches sending vehicles to a location detected by the central controller).

Lyman in view of Hickey does not explicitly disclose the following limitation, however,

Nortier teaches providing a visual status indication regarding completion of the on-demand service request (see; par. [0030] of Nortier teaches providing a display status of request for trash pickup).

The Examiner notes that Lyman teaches similar to the instant application automated waste management. Specifically, Lyman performs a gathering of sensor data that is used to request service for waste removal and as it comparable in certain respects to the automatic managing of waste removal service that uses sensor data to request service based on movement data it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Hickey provides a adaptive process in ordering a request for service including trash pick-up and as it comparable in certain respects to Lyman which automated waste management as well as the instant application it is viewed as analogous art and in the same field of endeavor.  Additionally, Nortier provides a system for the monitor and control of rest rooms including trash and as it is comparable in certain respects to Lyman, Panopoulos, and Yenni which automated waste management as well as the instant application it is viewed as analogous art and in the same field of endeavor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Lyman and Hickey discloses gathering of sensor data that is used to request service for waste removal.  However, Lyman and Hickey fails to disclose the user device is mounted on or adjacent the waste receptacle and the non-transitory computer-readable medium is located remote from the waste receptacle.

Nortier discloses providing a visual status indication regarding completion of the on-demand service request.

It would be obvious to one of ordinary skill in the art to include in the waste management (system/method/apparatus) of Lyman and Hickey providing a visual status indication regarding .


Claims 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyman (U.S. Patent Publication 2015/0307273 A1) in further view of Hickey et al. (U.S. Patent Publication 2014/0316915 A1) (hereafter Hickey) in further view of Steltz (U.S. Patent 3,709,389).

Referring to Claim 41, see discussion of claim 21 above, while Lyman in view of Hickey does teach the system above, Lyman in view of Hickey does not explicitly disclose a system having the limitations of, however,

Steltz teaches the anti-tampering protocol is based, at least in part, on an element selected from the group consisting of: a passcode entry, a proximity signal, a biometric data entry, a key card, a key and tumbler, an electronic key, a Radio-Frequency Identification chip, and voice recognition (see; co 5, line (42) – col. 6, line (4) of Steltz teaches a anti-tampering device in the form of a key actuate tamper switch).

The Examiner notes that Lyman teaches similar to the instant application automated waste management. Specifically, Lyman performs a gathering of sensor data that is used to request service for waste removal and as it comparable in certain respects to the automatic managing of waste removal service that uses sensor data to request service based on movement data it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Hickey provides a adaptive process in ordering a request for service including trash pick-up and as it 

Lyman and Hickey discloses gathering of sensor data that is used to request service for waste removal.  However, Lyman and Hickey fails to disclose he anti-tampering protocol is based, at least in part, on an element selected from the group consisting of: a passcode entry, a proximity signal, a biometric data entry, a key card, a key and tumbler, an electronic key, a Radio-Frequency Identification chip, and voice recognition.

Steltz discloses he anti-tampering protocol is based, at least in part, on an element selected from the group consisting of: a passcode entry, a proximity signal, a biometric data entry, a key card, a key and tumbler, an electronic key, a Radio-Frequency Identification chip, and voice recognition.

It would be obvious to one of ordinary skill in the art to include in the waste management (system/method/apparatus) of Lyman and Hickey the anti-tampering protocol is based, at least in part, on an element selected from the group consisting of: a passcode entry, a proximity signal, a biometric data entry, a key card, a key and tumbler, an electronic key, a Radio-Frequency Identification chip, and voice recognition as taught by Steltz since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Lyman, Hickey, and Steltz teach the management of waste removal using sensor data in real world scenarios and they do not contradict or diminish the other alone or when combined.


Referring to Claim 42, see discussion of claim 31 above, while Lyman in view of Hickey teaches the non-transitory computer readable medium above Claim 42 recites the same or 

Referring to Claim 43, see discussion of claim 36 above, while Lyman in view of Hickey teaches the memory above Claim 43 recites the same or similar limitations as those addressed above in claim 41, Claim 43 is therefore rejected for the same or similar limitations as set forth above in claim 41.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wurman et al. (U.S. Patent Publication 2011/0153063 A1) disclose a system and method for processing waste material.









	
	
	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789. The examiner can normally be reached Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gart Matthew can be reached on 571 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623